DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
This action is in response to the amendment filed on 12/15/2020.  Claims 1-6 are pending.
Amendment to the Specification 
The amendment to the specification is acknowledged and accepted as corrections to inadvertent errors.
Response to Amendment
The objection to the Assignment and Declaration and to the Application Data Sheet (ADS) is withdrawn in light of Applicant’s newly filed ADS and the acceptance of the request under 37 CFR 1.48.
The objection to the disclosure is withdrawn in light of Applicant’s amendment of the specification and claims.
Portions of the rejection of claims 1-6 under 35 U.S.C. § 112(a) are withdrawn in light of Applicant’s arguments on pages 15-22 of the response dated 12/15/2020.
The rejection of claim 3 under 35 U.S.C. § 112(b) is withdrawn in light of Applicant’s amendment.
Response to Arguments
Portions of the rejection of claims 1-6 under 35 U.S.C. § 112(a) are withdrawn in light of Applicant’s arguments on pages 15-22 of the response dated 12/15/2020.
Applicant's argument with regard to the rejection of claims 1-6 under 35 U.S.C. § 112(a)  for providing no support for generating a prediction model using the data matrix has been fully considered but it is not persuasive.  
	On pages 15-22, Applicant argues that the specification provides support for an invention that generates a prediction model using the data matrix in at least paragraphs 24, 30-31, 42, and 44.
	The examiner respectfully disagrees.  Paragraph 24 recites “The data matrix … is provided as input data for machine learning processes, to generate the prediction model” and goes on to provide details of optimizing the prediction model using different data aggregation levels.  Thus, paragraph 24 teaches what is input to the “machine learning processes” – the data matrix - and what is output from them – the prediction model – but does not teach how the machine learning processes use the input data to produce the output.  This is the very definition of a “black box.”  The specification does not describe, suggest or provide an example as to how the invention generates the prediction model and, therefore does not provide support for “generates a prediction model using the data matrix.”	Paragraphs 30-31 list the input matrixes and output prediction model and recites “Known machine learning techniques such as Random forest Survival, Regression and Classification (SRC) are used to generate the prediction model.”  However, these paragraphs do not teach, suggest or provide an example as to how the recited techniques are used to generate a prediction model using the data matrix.

Applicant's argument with regard to the rejection of claims 1-6 under 35 U.S.C. §101 has been fully considered but it is not persuasive.  
On pages 23-33, Applicant argues that the claims are not directed to an abstract idea or, if they are deemed to be so directed, they are patent-eligible because:
a)	The recited elements integrate the judicial exception into a practical application.
The examiner respectfully disagrees.  As Applicant noted, the test is “Does the claim recite additional elements that integrate the judicial exception into a practical application?”  The elements recited by the Applicant are part of the judicial exception itself and cannot therefore integrate themselves into themselves.
b)	The recited elements amount to significantly more than the judicial exception.
The examiner respectfully disagrees.  As noted in the rejection, the additional elements of the data lake, systems and modules, machine readable information storage mediums, processor, and machine learning model, singly or in combination, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
Independent claims 1, 3, and 5 are directed to a computer based method and system that generates a prediction model using the data matrix to determine predicted AV sales for each of the AV of the product category wherein the prediction model is a multivariate multi-structure machine learning model and that fine-tunes the prediction model using the data matrix associated with the optimal aggregation level.  However, the examiner is unable to find any generic, conventional or specific examples described in the instant specification that shows that applicant was in possession of an invention that generates a prediction model using the data matrix.  Thus even though some of the claim language is supported in disparate portions of the specification, the claimed invention as a whole is directed to a "black box" that is not supported by any generic or specific examples that show possession thereof nor could the outcomes thereof be predicted or replicated.  “Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed” [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc)].  The instant specification lacks any description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole.  Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth "in such full, clear, concise, and exact terms" to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).  The dependent claims do not correct the deficiencies of the independent claims and are rejected due to their dependency from rejected claims.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites, in part: 
	A method for generating a Customer Decision Tree (CDT) in accordance with an attribute value (AV) based Demand Transfer (DT) estimation for a product category, the method comprising:
	aggregating (302) data associated with a plurality of AVs of the product category managed by an entity, wherein aggregation of the data is at a plurality of aggregation levels and the product category is identified with a plurality of attributes (ATs) with each AT having the plurality of AVs (302);
	 generating (304) a data matrix providing a multivariate multi-dependent structure from the data aggregated at a predefined aggregation level for the product category for the plurality of AVs, wherein: 
	a plurality of columns of the data matrix correspond to entity identity (ID) of the entity, the predefined aggregation level, sales drivers, and recorded AV sales, and wherein the sales drivers comprises demographic data associated with the product category, inventory availability of the AV and inventory stock of the AV; and
	 a plurality of rows of the data matrix correspond to the data aggregated for a plurality of branches of the entity for the predefined aggregation level;
	generating (306) a prediction model, using the data matrix with the multivariate multi-dependent structure, to determine predicted AV sales for each of the AV of the product category at the predefined aggregation level, wherein the prediction model is a multivariate multi-structure machine learning model;
	optimizing (308) the prediction model to reduce error between the predicted AV sales and the recorded AV sales to minimum, wherein the optimization comprises:
	generating the data matrix for each aggregation level among the plurality of aggregation levels;
	determining the predicted AV sales at each aggregation level using the prediction model;
	 determining error between the recorded AV sales and the predicted AV sales at each aggregation level;
	 identifying an optimum aggregation level from the plurality of aggregation levels based on the determined error, wherein the determined error for the identified aggregation level is minimum; and
	fine-tuning the prediction model using the data matrix associated with the optimal aggregation level; and
	 generating (310) the CDT utilizing the optimized prediction model.

	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, generating a customer decision tree, which is a marketing activity.  If a claim limitation, under its broadest reasonable interpretation, covers marketing activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of: a system comprising a data lake, a CDT system connected with the data lake, the CDT system comprising various modules, and one or more non-transitory machine readable information storage mediums comprising one or more instructions, wherein the prediction model is a multivariate multi-structure machine learning model and the fact that the method is processor-implemented.  The data lake, systems and modules, machine readable information storage mediums, processor, and machine learning model are recited in the claims, and described in the specification, at a high-level of generality (i.e., as a generic computer elements performing generic computer functions of collecting and analyzing data) such that, singly or in combination, they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.

The dependent claims add to the judicial exception by further defining various claim element of generating the CDT.  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.
Allowable Subject Matter
The closest prior art is Tiwari et al. (2015/0127419) in view of Ghosh et al. (US 2014/0324532) and Wang et al. (US 2014/0200992)  and in further view of Wu et al. (US 2014/0358633).  The closest prior art teaches:
	A processor-implemented method for generating a Customer Decision Tree (CDT) in accordance with an attribute value (AV) based Demand Transfer (DT) estimation for a product category (paragraph 17, processor-implemented and paragraphs 12, 32, 57, 77, inter alia, generating the customer decision tree), the method comprising:
	a.	aggregating (302) data associated with a plurality of AVs of the product category managed by an entity (paragraph paragraphs 41-44), wherein … and the product category is identified with a plurality of attributes (ATs) with each AT having the plurality of AVs (302) (paragraph 35);
	 b.	generating (304) a data matrix providing a multivariate multi-dependent structure from the data aggregated at a predefined aggregation level for the product category for the plurality of AVs (paragraph 34 with paragraph 12 teaching that the item-to-item similarity is a matrix), wherein: 
	c.	 generating (306) a prediction model, using the data matrix with the multivariate multi-dependent structure, to determine predicted AV sales for each of the AV of the product category at the predefined aggregation level, wherein the prediction model is a multivariate multi-structure machine learning model (paragraph 61);
	d.	 optimizing (308) the prediction model to reduce error between the predicted AV sales and the recorded AV sales to minimum (paragraph 81), wherein the optimization comprises:
determining the predicted AV sales at each aggregation level using the prediction model (paragraph 81);
	 iii.	determining error between the recorded AV sales and the predicted AV sales at each aggregation level (paragraph 81);
	 e.	generating (310) the CDT utilizing the optimized prediction model (paragraphs 32, 57, 77, inter alia.).
	Ghosh teaches (a) aggregation of the data is at a plurality of aggregation levels (paragraph 51).
	Wang teaches (b, i and ii) the matrix wherein a plurality of columns of the data matrix correspond to entity identity (ID) of the entity, the pre-defined aggregation level, sales drivers, and recorded AV sales (Wang, paragraphs 15 and 19) and a plurality of rows of the data matrix correspond to the data aggregated for a plurality of branches of the entity for the predefined aggregation level (Wang, paragraph 15).
	The closest prior art does not teach (b, i) wherein the sales drivers comprises demographic data associated with the product category, inventory availability of the AV and inventory stock of the AV, (d) wherein the optimization comprises: (i) generating the data matrix for each aggregation level among the plurality of aggregation levels, (iv) identifying an optimum aggregation level from the plurality of aggregation levels based on the determined error, wherein the determined error for the identified aggregation level is minimum; or (v) fine-tuning the prediction model using the data matrix associated with the optimal aggregation level.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/George H. Walker/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683